Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  8 are rejected under AIA  35 U.S.C. 103 as obvious over by Yoo (US 20130169399 A1).   
Regarding Claim 1:
Yoo teaches that a common mode choke coil comprising: 
an element body (10) including a plurality of insulating layers (12-15, Fig. 2; para 0066) stacked in a height direction; 
a first coil (33, Fig. 2; para 0059)  and a second coil (34) that are built into the element body; 
a first outer electrode (21, Fig. 1; para 0060) that is provided on a surface of the element body and is electrically connected to one end of the first coil; 
a second outer electrode (22, Fig. 1; para 0060) that is provided on a surface of the element body at a position that faces the first outer electrode in a width direction that is perpendicular to the height direction and that is electrically connected to another end of the first coil; 
a third outer electrode (23) that is provided on a surface of the element body and is electrically connected to one end of the second coil; and 
a fourth outer electrode (24) that is provided on a surface of the element body at a position that faces the third outer electrode in the width direction and that is electrically 
connected to another end of the second coil (construed from Fig. 1-2);
As of limitation "wherein 100 x |L1 - L2|/((L1 + L2)/2 )≤5 at 1 GHz, where L1 is an inductance of the first coil and L2 is an inductance of the second coil", it is seen that Yoo certainly teaches substantially identical structure as shown in Fig. 1-2 such as first coil, secondary coil, first to fourth electrode and insulator layers in same filed of endeavor. As per MPEP § 2112.01.I  guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, it is obvious to a person having ordinary skill in the art to satisfy the relationship  wherein 100 x |L1 - L2|/((L1 + L2)/2 )≤5 at 1 GHz, where L1 is an inductance of the first coil and L2 is an inductance of the second coil.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have { 100 x |L1 - L2|/((L1 + L2)/2 )≤5 at 1 GHz, where L1 is an inductance of the first coil and L2 is an inductance of the second coil } as claimed to meet design requirement for certain application. 
Furthermore, as per MPEP 2106.02, “The Supreme Court has used, among others, the terms “mathematical algorithm,” “mathematical formula,” and “mathematical equation” to describe types of mathematical subject matter not entitled to patent protection standing alone”.

Regarding Claim 2:
As applied to claim 1, Yoo teaches that  wherein 100×|L1−L2|/((L1+L2)/2)≤3 at 100 MHz  as explained in claim 1 analysis above in light of per MPEP § 2112.01.I 

Regarding Claims 3 and 8:
As applied to claim 1 and 2, Yoo teaches that  wherein 
100×(R1−R2)/R1≤3 when R1≥R2 and 100×(R2−R1)/R2≤3 when R2≥R1
where R1 is a path length of the first coil and R2 is a path length of the second coil as explained in claim 1 analysis above in light of per MPEP § 2112.01.I

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Matsuda et al. (US 20190103216 A1).
Regarding Claim 5:
As applied to claim 1, Yoo does not teach that one coil diameter out of a coil diameter of the first coil and a coil diameter of the second coil is smaller than the other coil diameter.
	However, Matsuda teaches that the coil conductor 125b has a smaller outer diameter than the coil conductor 125a (see Fig. 10; para 0151).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yoo in view of Matsuda to have one coil diameter out of a coil diameter of the first coil and a coil diameter of the second coil is smaller than the other coil diameter to ensure better insulation (see para 0151).

Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Yun et al. (US 2017/0338034 A1).
Regarding Claim 11-12:
As applied to claim 2, and 3, Yoo discloses the claimed invention except for wherein 
L1 and L2 both lie in a range from 1 nH to 10 nH.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have L1 and L2 both lie in a range from 1 nH to 10 nH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A)
Furthermore, Yun teaches that inductors 104, 204 may be associated with an inductance that is between 0.5 nanohenries (nH) and 8 nH or between 1 nH and 10 nH. (see para 0036).
Therefore, it would be obvious  before the effective filing date of the claimed invention to a person having ordinary skill in the art to have wherein L1 and L2 both lie in a range from 1 nH to 10 nH as claimed to meet design requirement for certain application. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Matsuda and further in view of Yun.
Regarding Claim 14:
As applied to claim  5, Yoo discloses the claimed invention except for wherein L1 and L2 both lie in a range from 1 nH to 10 nH.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have L1 and L2 both lie in a range from 1 nH to 10 nH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A)
Furthermore, Yun teaches that inductors 104, 204 may be associated with an inductance that is between 0.5 nanohenries (nH) and 8 nH or between 1 nH and 10 nH. (see para 0036).
Therefore, it would be obvious  before the effective filing date of the claimed invention to a person having ordinary skill in the art to have wherein L1 and L2 both lie in a range from 1 nH to 10 nH as claimed to meet design requirement for certain application. 

Claims 7, 16-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Shinkai et al. (US 2006/0158301 A1).
Regarding Claim 7, 16-17, and 20:
As applied to claim 1, 2, 3, and 6,  Yoo discloses the claimed invention except wherein the insulating layers are composed of a glass ceramic material.
	However, Shinkai teaches that insulating layer 13 is made of nonmagnetic material, such as Cu-Zn ferrite or glass ceramics (see para 0063).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yoo in view of Shinkai to have the insulating layers are composed of a glass ceramic material to provide zero thermal expansion and high toughness. In addition, they are resistant to thermal shock and have a high impact resistance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Matsuda and further in view of Shinkai.
Regarding Claim 14:
As applied to claim  5, Yoo discloses the claimed invention except wherein the insulating layers are composed of a glass ceramic material.
	However, Shinkai teaches that insulating layer 13 is made of nonmagnetic material, such as Cu-Zn ferrite or glass ceramics (see para 0063).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yoo in view of Shinkai to have the insulating layers are composed of a glass ceramic material to provide zero thermal expansion and high toughness. In addition, they are resistant to thermal shock and have a high impact resistance.

Allowable Subject Matter
Claims 4, 9-10, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 9 recite, the first coil includes a plurality of coil conductors that are stacked, the coil conductors of the first coil including a first coil conductor and a second coil conductor, together with insulating layers in the height direction and electrically connecting the coil conductors to each other, 
the first coil conductor includes a first line portion and a first land portion, 
one end of the first line portion is connected to a first extension electrode that 
extends from the first outer electrode, 
another end of the first line portion is connected to the first land portion from a side that is near the first extension electrode in the width direction, 
the second coil conductor includes a second line portion and a second land portion that is electrically connected to the first land portion, 
one end of the second line portion is connected to a second extension electrode that extends from the second outer electrode, 
another end of the second line portion is connected to the second land portion from a side that is near the second extension electrode in the width direction, 
the second coil includes a plurality of coil conductors that are stacked, the coil 
conductors of the second coil including a third coil conductor and a fourth coil conductor, together with insulating layers in the height direction and electrically connecting the coil conductors to each other, 
the third coil conductor includes a third line portion and a third land portion, 
one end of the third line portion is connected to a third extension electrode that 
extends from the third outer electrode, 
another end of the third line portion is connected to the third land portion from a side that is near the third extension electrode in the width direction, 
the fourth coil conductor includes a fourth line portion and a fourth land portion 
that is electrically connected to the third land portion, 
one end of the fourth line portion is connected to a fourth extension electrode that 
extends from the fourth outer electrode, and 
another end of the fourth line portion is connected to the fourth land portion from a side that is near the fourth extension electrode in the width direction

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837